       Case 1:19-cv-09803-VEC Document 36 Filed 09/30/20USDC
                                                         PageSDNY
                                                               1 of 1
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 09/30/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
  GO NEW YORK TOURS, INC.,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-9803 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
 TOUR CENTRAL PARK INC.,                                        :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 29, 2020, a status conference was held in this matter;

        IT IS HEREBY ORDERED that for the reasons stated at the conference, any motion to

quash with respect to the financial information at issue is DENIED. Such information must be

turned over as part of fact discovery, using the highest levels of confidence and designated as

attorneys’ eyes only, pursuant to the Stipulated Confidentiality Agreement and Protective Order,

Dkt. 26.

        IT IS FURTHER ORDERED that parties are to continue submitting monthly reports,

pursuant to the Court’s Order, Dkt. 17. The parties next monthly report is due no later than

Monday, November 2, 2020. The Court reminds the parties that fact discovery is set to

conclude by no later than November 13, 2020, Dkt. 33, and that the next status conference is

scheduled for Friday, November 20, 2020, at 10:00 A.M., Dkt. 33. The dial in information for

that conference remains the same, Dkt. 33.

SO ORDERED.

Date: September 30, 2020                                      _________________________________
      New York, NY                                                  VALERIE CAPRONI
                                                                   United States District Judge
